            Case 1:20-cv-02405-EGS Document 64-2 Filed 11/01/20 Page 1 of 1




                                     Proposed Order

1. Forthwith following the issuance of this order, USPS shall redistribute to all Division           Deleted: As soon as practicable
   Directors and Plant Managers the “Extraordinary Measures – Return Ballot Mail                     Deleted: the Postal Service
   Processing Policy,” dated October 28, 2020, which provided specific guidance in
                                                                                                     Deleted: will
   administering and managing Mail Processing for the last week of the 2020 Election. Per
   the instructions outlined in this document, USPS has articulated processing and
   clearance expectations, including postmarking, designed to expedite the delivery of
   ballots to ensure that completed ballots are delivered to the appropriate Board of
   Election (BOE) by the applicable state deadline.

       a. When recirculating the policy, USPS shall indicate it is doing so to reiterate that          Deleted: the Postal Service will
          all processing facilities must abide by the requirements of that policy to expedite
          the treatment of ballots, and that it is recirculating this policy at the instruction of
          a federal district court.
       b. USPS shall also reinforce its instruction that “[special procedures must be put in           Deleted: The Postal Service will
          place to ensure we deliver every ballot possible by the cutoff time on Election
          Day (November 2 in Louisiana), even in “postmarking” states that allow for later
          delivery.”
       c. USPS shall also note that the chart attached to the policy has been replaced by              Deleted: The Postal Service will
          the “State Deadlines for Return Delivery of Mail Ballots” chart agreed-to with
          plaintiffs, which was distributed organization-wide on October 29, 2020 and that
          the current version contains the operative chart.                                            Deleted: is
       d. USPS shall make all reasonable efforts to reiterate orally the importance of the
          “Election Day Deadline,” set forth in the chart discussed in paragraph 1.c, to
          Division Directors and Plant Managers that serve the following states:
          Minnesota, New Jersey, North Carolina, and Pennsylvania.

2. In addition to the daily “all clear” certification, Plant Managers shall certify by 10:00 AM      Deleted: are required to
   local time on Monday, November 2, 2020, that the ballot mail is clear to the delivery
   office and/or local pickup per the special Sunday processing instructions.

3. USPS management shall make all reasonable efforts to convey orally the requirements               Deleted: Postal Service
   in paragraphs 1 and 2 of this Order to the relevant managerial and supervisory
   personnel in the following Districts forthwith following the issuance of this order: Greater      Deleted: as soon as practicable
   S. Carolina, Greensboro, Mid-Carolinas, Central Pennsylvania, Kentuckiana, Detroit,
   Greater Indiana, Northern New England, Colorado/Wyoming, Greater Michigan,
   Oklahoma, Houston, and Philadelphia Metropolitan.

4. USPS shall use the Express Mail Network on Monday, Tuesday, and after Election Day
   to expedite ballots out of local service area to timely delivery ballots, unless there is a
   faster surface option through existing transportation.

5. USPS shall continue its policy of postmarking all ballots mailed by voters regardless of
   the postage payment method.

6. USPS shall continue to make all reasonable efforts to ensure retail facilities are
   complying with the October 20, 2020 Retail and Delivery Extraordinary Measures
   memorandum (ECF No. 51-1), including the provisions related to postmarking, and the
   October 30, 2020 Order of the Court.
